Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to controlling output expression (response) on basis or learning progress. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., apparatus or system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 19 and 20 recite receiving controlling an output of response information and controlling the expression of the response information.  
The limitation of controlling response and controlling the expression covers “Mental Process”. That is, other than reciting a processor, nothing in the claim element precludes the step from practically been performed in the human mind or by using pen and paper, i.e., to control the 
Under Step 2A, Prong two: 

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for controlling responses. The claims as a whole merely describe how to generally apply the concept of providing response or information. The processor (computer) in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of providing message. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See collecting, displaying and manipulating data (Int. Ventures V. Capital one Financial); Collecting and comparing known information (Classen); Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis). 
Under Step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server. However, the elements are recited at high level of generality and given the broadest reasonable  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-18 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-18, are patent ineligible. Hence, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-8, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinckney et al. (US 7,966,282 B21).

Claims 1, 19, 20:
Pinckney teaches an output control unit configured to control an output of response information to a user, wherein the output control unit controls output expression of the response information on a basis of learning progress of learning regarding generation of the response information (receiving a question from user, providing a dialog consisting of questions from the machine learning facility and answers provided by the user) (see fig. 13-15, col. 24 line 31 to col. 26 line 67).

Claim 2:
Pinckney teaches the output control unit synthesizes the output expression determined on a basis of the learning progress with response information generated on a basis of input information (the machine learning facility provides a decision (output expression) to the user based on the dialog and pertaining to the question and the further question may improve through feedback) (see col. 26 lines 7-67).
Claim 3:

basis of the learning progress calculated for each category of the learning regarding generation of the response information (the system may work by learning the relationship between attributes and decisions such as the age, topic) (see col. 9 line 34 to col. 10 line 29, col. col. 12 line 52 to col. 13 line 34).
Claim 4:
Pinckney teaches the learning progress is dynamically calculated on a basis of at least any one of a number of learnings, a learning history, or a reliability (see col. 8 lines 31-59).
Claim 6:
 	Pinckney teaches wherein the learning progress is dynamically calculated on a basis
of a feedback of the user to the response information (see col. 11 lines 23 to col. 12 line 46).

Claim 7:
Pinckney teaches wherein the output expression includes at least any one of a sentence content, an output mode, or an output operation regarding the response information, and the output control unit dynamically changes at least any one of the sentence content, the output mode, or the output operation on a basis of the learning progress (see col. 11 line 36 to col. 12 line 46).

Claim 8:
Pinckney teaches wherein the output control unit determines the output expression for causing the user to perceive the learning progress on a basis of the learning progress (see col. 11 line 36 to col. 12 line 46, col. 18 lines 29-58).

Pinckney teaches wherein the output control unit further controls an output of additional information requesting the user to provide a feedback to the response information (see col. 5 lines 27-65).
Claim 12:
Pinckney teaches wherein the output control unit controls at least any one of output content, output timing, output modal, a number of outputs, or a target user, of the additional information, on a basis of the learning progress (see col. 6 line 51 to col. 7 line 20).
Claims 13, 14:
Pinckney teaches wherein the output control unit causes the additional information to be output at timing when an action of the user corresponding to the response information has been completed, in a case where the learning progress is low; wherein the output control unit outputs the additional information at timing when the user is not busy, in a case where the learning progress is high (see col. 26 lines 7-63).
Claim 16:
Pinckney teaches wherein the output content of the additional information includes a feedback item, and the output control unit determines at least any one of item content, granularity, a number, or a feedback method regarding the feedback item, on a basis of the learning progress (col. 33 line 33 to col. 34 line 67).
Claim 17:
Pinckney a learning progress management unit configured to calculate the learning progress (see col. 18 lines 31-46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pinckney and further in view of Kimble et al. (WO 2010/114857 A1).
Claim 5:
Pinckney failed to teach  wherein the learning progress is dynamically calculated using a factor value regarding a determination factor and a weighting factor for each determination factor, and the weighting factor for each determination factor is determined according to a characteristic of a category of the learning regarding generation of the response information. Kimble teaches the machine learning making a recommendation (decision) based on weighting factor of the feedback (response information) to arrive at an updated training record (see pp 8 lines 14 to pp 9 line 13, pp. 28 lines 2-10). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Kimble’s training in Pinckney recommendation system in order to improve the recommendation by learning from the user responses (feedback) using a weighing factor by applying different factors for weighing the outcome. 

Claims 9, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney and further in view of Erkink et al. (CN 101276375 A).


Pinckney failed to teach wherein the output control unit determines output expression suggesting that there is a possibility that usefulness of the response information to the user is not high, in a case where the learning progress is low; wherein the output control unit determines output expression suggesting that usefulness of the response information to the user being high is determined, in a case where the learning progress is high. Erkink teaches indicating the confidence level of the recommendation (fig. 2, 3, and associated paragraphs). It would have been obvious to one of ordinary skill in the art at the time of the filing date of the claimed invention to include Erkink’s confidence level in Pinckney’s recommendation system in order to inform the user about the probability of user linking the recommendation and to receive a feedback from the user. 
Claim 18:
Erkink teaches wherein the output control unit controls output expression of a voice utterance regarding at least the response information (pp. 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pinckney and further in view of Official Notice.
Claim 15:
Pinckney failed to explicitly teach an output control unit causes additional information requesting a feedback later to be output, in a case where the learning progress is low, and in a case where the user has a difficulty in providing an immediate feedback. Official Notice is taken that it is old and well known in the art of marketing to request a feedback at a later time. It would have been obvious to one of ordinary skill in the art at the time of the invention to request the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688